DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments & amendments, filed 07/17/2020, have been fully considered and are persuasive. 
The amendments practically apply the identified abstract idea. The previous 101 REJECTIONS have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KROHN (US 2011/0069581) teaches REMOVAL OF SURFACE-WAVE NOISE IN SEISMIC DATA;
YU ET AL. (US 2011/0213556) teaches SYSTEM AND METHOD FOR LOCAL ATTRIBUTE MATCHING IN SEISMIC PROCESSING;
POOLE (US 2014/0365135) teaches COHERENT NOISE ATTENUATION METHOD;
POOLE ET AL. (US 2016/0187513) teaches METHOD FOR DESIGNATURE OF SEISMIC DATA ACQUIRED USING MOVING SOURCE;
POOLE (US 10,345,468) teaches SYSTEM AND METHOD FOR SEISMIC DATA PROCESSING OF SEISMIC DATA SETS WITH DIFFERENT SPATIAL SAMPLING AND TEMPORAL BANDWIDTHS;
ALMUHAIDIB (US 2016/0320509) teaches SUPPRESSING NEAR-SURFACE SCATTERED SURFACE WAVES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864